DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 07/28/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 07/28/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1 and 29.
Applicants have left claims 11, 13-26, and 28 as originally filed or previously presented.
Applicants have canceled claims 2-10, 12, and 27.
Claims 1, 11, 13-26, and 28-29 are the current claims hereby under examination.
Claim Rejections - 35 USC § 103 – Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 13-26, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet ‘031 (US 2014/0236031), in view of Banet ‘142 (US 2014/0330142), Banet ‘757 (US 2014/0128757), Banet ‘220 (US 2008/0114220), Edward Paul Harhen (Pub. No. US 2009/0118618), hereinafter referred to as Harhen, in view of Moore et al. (Pub. No. US 2017/0038792), hereinafter referred to as Moore.
Regarding Claims 1 and 29, Banet ‘031 discloses a sensor for simultaneously measuring from a patient a systolic blood pressure (SYS) and a pulse oximetry (SpO2) (Abstract), the sensor configured to be located on a patient's chest (Fig. 12, element 30) and comprising: 
a sensing portion having a flexible housing configured to be located on the patient's chest and comprising all the sensor's electronic components (para. [0018], “silicone rubber film”); 
an elongated securement member (Fig. 2, element 38, “flexible flat cable” and para. [0059]) extending from the sensing portion and configured to position the sensing portion against the sternal portion of the patient's chest (Fig. 2, elements 38, 34A, 34B, 75B, and 75C) for measurements made by the sensor (para. [0059] and [0062]); 
at least one pair of electrode contact points disposed on a bottom surface of the flexible housing, with each pair of electrode contact points comprising a current-injecting electrode contact point and a voltage-sensing electrode contact point (Fig. 3, elements 31A-31C and 41A-41C, and para. [0071-0072]); 
an analog electrocardiogram (ECG) circuit contained entirely within the flexible housing and in electrical contact with said at least one pair of electrode contact points, the ECG circuit configured to generate an analog ECG waveform based on sensed voltage (para. [0016]); 
an analog impedance circuit contained entirely within the flexible housing and in electrical contact with said at least one pair of electrode contact points, the impedance circuit being configured to generate an analog impedance waveform based on sensed voltage (para. [0006] and para. [0016]); 
an optical system, the optical system comprising a light source configured to generate radiation in both the red and infrared spectral ranges that separately irradiate a portion of the patient’s skin (para. [0022]), and a photodetector configured to detect radiation in the red spectral range that reflects off the user’s skin to generate a first analog photoplethysmogram waveform (red-PPG), and to detect radiation in the infrared spectral range that reflects off the portion of the patient’s chest to generate a second analog photoplethysmogram waveform (infrared-PPG) (para. [0064]);
a digital processing system contained entirely within the housing and comprising a microprocessor and an analog-to-digital converter, the digital processing system being configured to: 1) digitize the analog ECG waveform to generate a digital ECG waveform, 2) digitize the analog impedance waveform to generate a digital impedance waveform, 3) digitize the analog red-PPG waveform to generate a digital red-PPG waveform, and 4) digitize the analog infrared-PPG waveform to generate a digital infrared-PPG waveform (para. [0025]); 
a blood pressure-monitoring system contained entirely within the flexible housing and configured to collectively process the digital impedance and digital ECG waveforms to determine: 1) a first time point from the digital ECG waveform, 2) a second time point from the digital impedance waveform, 3) pulse transit time (PTT) from the temporal difference between the first and second time points, and 4) from the PTT a value of SYS (para. [0077-0079]); and 
a SpO2 monitoring system contained entirely within the flexible housing and configured to determine a value of SpO2 from alternating and static components of the digital red-PPG waveform and digital infrared-PPG waveform (para. [0064]).
While Banet ‘031 discloses an elongated securement member extending from the sensing portion and configured to position the sensing portion against the sternal portion of the patient’s chest for measurements made by the sensor, as disclosed above, Banet ‘031 does not explicitly disclose the elongated securement member is fixed at a first end of the sensing portion and extends from the first end to a second end of the sensing portion, wherein the elongated securement member further includes a clasp assembly removably coupled to the second end of the sensing portion, and wherein the clasp assembly includes a clasp circuit board. 
However, Banet ‘142 teaches of a monitoring system for a patient that includes a sensor configured to be draped around the patients neck (Abstract, Fig. 1, para. [0049]). Banet ‘142 further teaches the sensors measures ECG and TBI waveforms using electrodes (para. [0016]). Banet ‘142 also teaches of an elongated securement member (Fig. 1, element 77, 78) that is configured to position the sensing portion against the sternal portion of the patient’s chest (Fig. 3). Banet ‘142 further teaches that the elongated securement member is fixed at a first end of the sensing portion (Fig. 1, elements 77 and 29 are fixed) and the elongated securement member includes a clasp assembly removably coupled to the second end of the sensing portion, and wherein the clasp assembly includes a clasp circuit board (Fig. 1, Fig. 4, and para. [0049], “pendant 32 also features a magnetically active connector … connector 83 connects to a magnet with a circuit component in region 29, which is in the opposing distal end of the sensor …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated securement member and connector disclosed by Banet ‘031 to form the connection with a clasp assembly removably coupled to the second end of the sensing portion, and wherein the clasp assembly includes a clasp circuit board. Banet ‘142 teaches that a magnetically active clasp with a circuit component connecting to the pendant allows for a reed switch to be used in order to active the necklace when a connection is made to power the entire sensing device (para. [0049]). Further, one of ordinary skill would have recognized the benefit of using a magnetic clasp assembly with electrical components to form a continuous electrical circuit for a sensing device.
However, Banet ‘031 as modified by Banet ‘142 does not explicitly disclose wherein the clasp assembly includes an internal silhouette along a length of the clasp assembly configured to couple with an external silhouette along a length of the second end of the sensing portion when the clasp assembly is placed adjacent to the second end of the sensing portion, wherein the internal silhouette and the external silhouette are semi-circular in height along their respective lengths.
Harhen teaches of a first connector (Fig. 4, element 90) and a second connector (Fig. 4, element 70). Harhen teaches that the first and second connectors are configured to be connected to allow for the first electrical interface (Fig. 4, element 94) to connect with the second electrical interface (Fig. 6, element 74) to allow for electrical signals to be passed between the two connectors (paras. [0025] and [0030]). Harhen further teaches of an internal silhouette along a length of the clasp assembly to couple with an external silhouette along a length of the second end of the clasp when the two pieces are placed adjacent to each other (Fig. 5, element 90, Fig. 6, element 70, para. [0030], “second connector is configured to mate with the first connector … second electrical interface lines up with the first electrical interface …”, and para. [0031], “to connect the first and second connectors, the second connector is attached to the first connector by aligning the notches 77 of the second connector with tabs 97”). Harhen further teaches that the internal and external silhouette of the clasp assembly are semi-circular in height along their respective lengths (Fig. 4, elements 70 and 90, the silhouette of the two elements are semi-circular in height and are configured to mate together, Fig. 3 shows the two elements mated together, further see annotated Fig. 4 below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clasp assembly, taught by modified Banet ‘031 and Banet ‘142. Harhen teaches that the internal and external silhouettes allow for the first and second connectors to be mated together while still allowing for an electrical connection between the two connectors (para. [0031]). Further, Harhen teaches that the clasp mechanism with a sideways-facing interface allows for an advantageously large amount of real-estate to implement more electrical and mechanical connections (para. [0037]). One of ordinary skill in the art would have recognized the benefit of using the sideways-facing interface along with the mating silhouettes to prompt a variation in the lanyard clasp assembly taught by modified Banet ‘031 and Banet ‘142.

    PNG
    media_image1.png
    366
    395
    media_image1.png
    Greyscale

However, Banet ‘031 as modified by Banet ‘142 and Harhen does not explicitly disclose that the clasp assembly forms a continuous surface.
Moore teaches of a modular smart necklace (Abstract, Fig. 1) with multiple different connections between components (para. [0008]). Moore teaches that the smart necklace can include a main unit with a processor and multiple connectors to connect with different sensors, such as a heart rate sensor or a respiration sensor (para. [0010]). Moore further teaches that the components can include multiple different connectors, for example magnets to align, attract, and couple multiple components together to form a continuous surface (Fig. 2, all components are connected to form a continuous surface, Fig. 4D, elements 476, 478, 482, 484, and para. [0081], “exemplary connectors between pods”, and para. [0089-0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the latching arm disclosed by Harhen with the magnets disclosed by Moore. Moore teaches that the magnets allow for the two components to align and attract in order to couple the components together (para. [0090]). Further, one of ordinary skill in the art would recognize that substituting the latching arm of Harhen with the magnetic connection of Moore would yield the predictable results of connecting two elements together, while allowing for the two components to form a continuous surface. 
While Banet ‘031 discloses a system comprising electrodes for sensing ECG and impedance waveforms, wherein an elongated securement member holds a series of sensing portions in contact with the user’s sternum, Banet ‘031 fails to explicitly disclose a system comprising several housing components, wherein the ECG and impedance sensing circuits as well as the digital processing system are disposed on the user’s sternum.
However, Banet ‘757 teaches a system comprising a sternum-worn sensor (Fig. 2, element 60) comprising electrodes for monitoring ECG and impedance (para. [0036]) combined with analog and digital processing circuitry with separate housing components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Banet ‘031 to incorporate the digital processing circuitry as well as the ECG and impedance circuits into housings disposed on the user’s sternum as taught by Banet ‘757. Banet ‘757 teaches that having two separate modules, each comprising electronics circuits and that are worn on the patient’s chest allows for a single analog-to-digital converter to be used instead of one for the EECG electrode and another for the impedance electrode, allowing for less circuitry within the device to reduce the overall size of the device (Banet ‘757, para. [0036]). 
While Banet ‘031 discloses a sensing system disposed on the user’s chest, the sensing system comprising a housing that encompasses a PPG sensing circuit (Fig. 10, element 75B, and para. [0064]) attach to the user’s ear (para. [0067]), the PPG sensing circuit comprising a light source that generates radiation in both the red and infrared spectral ranges that separately irradiates a portion of the user’s skin (para. [0068]), and a photodetector that detects the red light reflected from the user’s skin to generated a first analog photoplethysmogram waveform (red-PPG), and the detected radiation in the infrared spectral range that reflects off the portion of the user’s skin to generated a second analog photoplethysmogram waveform (infrared-PPG) (para. [0034]), modified Banet ‘031 fails to explicitly disclose a system wherein the PPG sensor and sensing circuit are each encompasses in the housing disposed on the user’s chest, wherein a light emitter disposed on the bottom of the flexible housing emits light into the user’s chest, and a light detector disposed on the bottom of the housing detects the reflected light from the user’s chest in order to measure PPG signals, such that the PPG sensing circuit is disposed between the first and second electrode contact point, wherein the PPG sensing circuit is connectable to the user’s chest via the electrode contact points.
However, Banet ‘220 teaches a sensing system comprising a PPG sensor and an ECG sensor (Abstract), the system being configured to be worn on the user’s chest (Fig. 5A, element 10), the system being in two sections (Fig. 1, elements 21 and 36), the first section comprising two electrode contact points (Fig. 1, elements 3 and 4, and para. [0035]), wherein the ECG and PPG sensing system are disposed in the second housing, and are connectable to the user’s chest via the electrode contact points (para. [0035], Fig. 3, element 42, and para. [0037]), such that the PPG sensing system is disposed between the two electrode contact points of the ECG sensing system (Fig. 3, elements 40, 42, and 43), and the PPG sensing system is disposed on the bottom of the housing and is configured to irradiate a portion of the user’s chest (para. [0037]). Banet ‘220 further teaches that this system results in there being a reusable and disposable component of the system (para. [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable PPG and ECG sensing system of Banet ‘031 in view of Banet ‘757 to be in a configuration such that the PPG sensing system is disposed between and connectable to the electrode contact points taught by Banet ‘220 in order to reuse the electrical components of the ECG and PPG measuring system (para. [0012]). 
Regarding Claim 11, modified Banet ‘031 discloses wherein the digital processing system is further configured to process the digital impedance waveform to extract an amplitude of a derivatized value of the impedance waveform’s AC component, an amplitude of the impedance waveform’s DC component, and an estimated injection time (para. [0072]).
Regarding Claim 13, modified Banet ‘031 discloses wherein the flexible housing comprises two or more rigid housing segments that are connected to each other by means of one or more flexible connectors (Fig. 2, elements 32, 34A-B, and 38).
Regarding Claim 14, modified Banet ‘031 discloses wherein the ECG and impedance circuits and the digital processing system are located on rigid circuit boards disposed within the housing segments (para. [0058]) and the ECG circuit, impedance circuit, and digital processing system are interconnected via one or more flexible conductors located within the one or more flexible connectors (para. [0018]).
Regarding Claim 15, modified Banet ‘031 discloses wherein each of the one or more flexible connectors comprises a flexible circuit (para. [0018]).
Regarding Claims 16-19, Banet ‘031 teaches a system comprising two housing segments (Fig. 2, elements 32 and 34) and a microprocessor disposed between the two housing segments (Fig. 9, elements 34A, 34B, 75B, and 36). Banet ‘737 teaches that the sensing and processing systems may be disposed on the user’s sternum (Banet ‘737, para. [0036]). However, Banet ‘031 and Banet ‘737 fail to explicitly disclose three separate housing segments comprising the microprocessor, ECG, and impedance circuits being disposed on the user’s sternum. 
Banet ‘220 teaches a system for monitoring cardiac parameters of a patient using impedance and ECG sensors (para. [0006] and [0010]) disposed on the user’s sternum (Fig. 5A, element 10), and notes that the system may be segmented into several housing components in order to better fit the contours in the user’s chest, resulting in better quality measurements (para. [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Banet ‘031 in view of Banet ‘757, and further in view of Banet ‘220 using the teachings of Banet ‘220 to acquire more accurate physiological signals (Banet ‘220, para. [0046]).
Regarding Claims 20-22, modified Banet ‘031 discloses wherein the sensing portion includes first and second pairs of electrode contact points, with 1) the first pair of electrode contact points including a first voltage-sensing electrode contact point and a first current-injecting electrode contact point that are both located in a first housing segment arranged to contact a first side of the patient's chest (Fig. 3, elements 41A-41C, and para. [0071-0072]); and 2) the second pair of electrode contact points including a second voltage- sensing electrode contact point and a second current-injecting electrode contact point that are both located in a second housing segment arranged to contact a second side of the patient's chest that is laterally opposite to the first side of the patient's chest (Fig. 3, elements 31A-31C, and para. [0071-0072]).
Regarding Claim 23, modified Banet ‘031 fails to explicitly disclose a system wherein the ECG circuit and impedance circuit generate the ECG waveform and the impedance waveform, respectively, using the same voltage sensing at the voltage-sensing electrode contact point.
Banet ‘757 teaches a system where the ECG circuit and the impedance circuit comprise electronic components to generate the ECG waveform and the impedance waveform, respectively, using the same voltage sensed at the voltage sensing contact point (Banet ‘757, para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Banet ‘031 in view of Banet ‘757 and further in view of Banet ‘220 with the teachings of Banet ‘757 in order to simplify the system by measuring several different physiological parameters using the same sensor electronics, like the same analog-to-digital converter to reduce the amount of circuitry within the device to make the overall device smaller (Banet ‘757, para. [0036]). 
Regarding Claim 24, modified Banet ‘031 fails to explicitly disclose a system wherein the ECG circuit and impedance circuit generate the ECG waveform and the impedance waveform, respectively, using the same voltage sensing at the voltage-sensing electrode contact point.
Banet ‘757 teaches a system where the ECG circuit and the impedance circuit comprise electronic components to generate the ECG waveform and the impedance waveform, respectively, using the same voltage sensed at the voltage sensing contact point (Banet ‘757, para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Banet ‘031 in view of Banet ‘757 and further in view of Banet ‘220 with the teachings of Banet ‘757 in order to simplify the system by measuring several different physiological parameters using the same sensor electronics, like the same analog-to-digital converter to reduce the amount of circuitry within the device to make the overall device smaller (Banet ‘757, para. [0036]). 
Regarding Claims 25 and 26, Banet ‘031 further discloses a sensor wherein the light source is configured to generate radiation in the red spectral range near 600 nm and in the infrared spectral range near 800 nm (para. [0022]).
Regarding Claim 28, Banet ‘031 further discloses the formula used to determine SYS (para. [0078]).
Response to Arguments
Applicant’s arguments, see pages 9-12 of Remarks, filed 07/28/2022, with respect to the rejection(s) of claim(s) 1, 11, 13-26, 28, and 29 under 35 USC 103 have been fully considered and are persuasive. The Examiner agrees with the Applicants that Harhen does not disclose “to form a continuous surface”. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harhen modified by Moore.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791